Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A pivot pin for a planetary gear sliding bearing, the pivot pin having:
-    a portion forming a central shank extending around an axial passage of the pivot pin having an axis, and
-    axially opposed circumferential grooves, which are open laterally and which radially separate two axially opposed lateral end portions of the central shank from two axially opposite lateral cantilevered portions of the pivot pin,
characterised in that at least one of the cantilevered lateral portions is hollowed out by at least one recess.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. While a planetary pinion gear shaft with cantilevered portions is old and well known (e.g. McCune et al. ‘155), removing a portion of the shaft as recited is not shown or taught by the prior art of record. It seems counterintuitive that removing a portion of the bearing surface would improve performance, which is probably why there isn’t much of anything in the prior art that the examiner is aware of regarding that feature. Thus, there being no . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 12 March 2020 have been considered by the examiner. 
	The Written Opinion of the ISA, filed 12 March 2020, has also been considered by the examiner. It is noted that the allowance of the claims therein is consistent with the examiner’s opinion that the claims are allowable over the prior art of record. 
None of the references show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, February 11, 2021